Citation Nr: 0427010	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  04-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to additional special monthly compensation (SMC) 
based on the need for a higher level of care at the rate 
specified under 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1992 to May 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision that denied entitlement 
to special monthly compensation based on a higher level of 
aid and attendance.  The veteran file a notice of 
disagreement (NOD) in July 2003, and the RO issued a 
statement of the case (SOC) in October 2003.  The veteran 
filed a substantive appeal in March 2004.  The veteran 
cancelled his hearing before a Veterans Law Judge in 
Washington, D.C., that was scheduled for September 24, 2004.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

The veteran contends that additional SMC, based on the need 
for a higher level of care at the rate specified under 
38 U.S.C.A. § 1114(r)(2) (or "r-2" rate), is warranted 
because of his progressively worsening condition.
  
Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002), and 
38 C.F.R. §§ 3.350 and 3.352 (2003).  Effective January 21, 
2000, the veteran was awarded SMC benefits based on the need 
for the regular aid and attendance of another person under 38 
U.S.C.A. § 1114(r)(1).  Entitlement at the "r-1" rate is 
predicated on the following: The veteran is entitled to 
receive compensation at 38 U.S.C.A. § 1114(o), or at the 
maximum rate pursuant to 38 U.S.C.A. § 1114(p), or at the 
intermediate rate between 38 U.S.C.A. § 1114 (n) and (o) and 
at a rate authorized under subsection (k), and he is in need 
of regular aid and attendance, pursuant to 38 C.F.R. 
§ 3.352(a).

Entitlement to SMC at the "r-2" rate, the highest possible 
SMC rate, is in order where the requirements for SMC at the 
"r-1" rate have been met (as in this case) and where, in 
addition to being in need of the regular aid and attendance 
(as contemplated by 38 U.S.C.A. § 1114 (r)(1)), the veteran 
is in need of a higher level of care.  The need for a "higher 
level of care" is considered to be the need for personal 
health care services provided on a daily basis in the 
veteran's home by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a licensed health care professional.  Personal 
health care services include (but are not limited to) such 
services as physical therapy, administration of injections, 
placement of in-dwelling catheters, and the changing of 
sterile dressings, or like functions which require 
professional health care training or the regular supervision 
of a trained health care professional to perform.  A licensed 
health care professional includes (but is not limited to) a 
doctor of medicine or osteopathy, a registered nurse, a 
licensed practical nurse, or a physical therapist.  38 C.F.R. 
§ 3.352(b)(2).

The Board notes that the veteran was last examined in 
December 2002.  The VA examiner at that time found that the 
veteran could be helped in cooking, feeding, and personal 
hygiene.  However, there is no medical opinion as to whether 
the veteran requires a higher level of care, to include the 
need for personal health care services provided on a daily 
basis in the veteran's home by a licensed health care 
professional.  Such opinion, based on both examination of the 
veteran and consideration of his documented medical history 
and assertions, is needed to fairly resolve the question on 
appeal.  See 38 U.S.C.A. § 5103A.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA aid and attendance examination, at an 
appropriate VA medical facility, to 
determine whether the veteran requires a 
higher level of care as required by 
38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. 
§§ 3.350, 3.352.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

Based on examination of the veteran and 
review of the record, the examiner should 
offer an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
veteran requires, on a daily basis, a 
higher level of care provided by a 
licensed health care professional (i.e., 
personal health care services provided in 
the veteran's home by a person who is 
licensed to provide such services or who 
provides such services under the regular 
supervision of a licensed health care 
professional). 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority 
considered, and clear reasons and bases 
for its determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


